Citation Nr: 0931732	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bone ulcer of the 
right shin.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for kidney disease.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In August 2004, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In a January 2006 decision, the Board denied the above 
claims.  The Veteran duly appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2007 order, the Court vacated the Board's 
January 2006 decision which denied the Veteran's application 
to reopen his claims for service connection for bone ulcer of 
the right shin, chronic kidney disease, diabetes mellitus, 
and a left knee injury.  The Court then remanded the matter 
to the Board for action consistent with the June 2007 Court 
order.

In September 2008, the Board remanded the matter in 
accordance with the June 2007 Court order.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a left 
knee disability and kidney disease and whether new and 
material evidence has been received to reopen a claim for 
service connection for a bone ulcer of the right shin and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 1992, the RO denied the Veteran's claim for 
service connection for kidney disease.  The Veteran did not 
appeal.  

2.  Evidence relevant to the claim for service connection for 
kidney disease received since the May 1992 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.

3.  In May 1992, the RO denied the Veteran's claim for 
service connection for a left knee disability.  The Veteran 
did not appeal.  

4.  Evidence relevant to the claim for service connection for 
a left knee disability received since the May 1992 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1992 RO decision denying service connection for 
kidney disease is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for kidney disease received since the RO's final decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The May 1992 RO decision denying service connection for a 
left knee disability is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  The evidence relevant to the claim for service connection 
for a left knee disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A.  Kidney disease

The Veteran's claim of entitlement to service connection for 
kidney disease was denied in a May 1992 rating action.  The 
basis of the denial was that the disease was not shown by the 
current evidence of record.  After appropriate notice of this 
decision and of his appellate rights, the Veteran did not 
file a timely appeal and the decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claim for service connection for kidney disease as 
it is both new and material within the meaning of 38 C.F.R. § 
3.156.  The evidence includes post-service treatment records 
not previously of record at the time of the May 1992 decision 
showing that the Veteran was treated for emergency 
kidney/bladder infection in April 2009.  In addition, the new 
evidence contains a letter dated July 2009 from a VA 
physician stating that the Veteran is qualified for a medical 
study as his lab tests show that he had protein in his urine, 
which may be a sign of early damage to his kidneys.  The 
Board further finds that this evidence is material as it 
raises a reasonable possibility of substantiating the claim 
since it shows treatment for kidney/bladder infection and 
signs of early kidney damage.  As new and material evidence 
has been presented, the claim for kidney disease is reopened.

B.  Left knee disability

The Veteran's claim of entitlement to service connection for 
a left knee disability was denied in a May 1992 rating 
action.  The basis of the denial was that the disease was not 
shown by the current evidence of record.  After appropriate 
notice of this decision and of his appellate rights, the 
Veteran did not file a timely appeal and the decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claim for service connection for a left knee 
disability as it is both new and material within the meaning 
of 38 C.F.R. § 3.156.  The evidence includes post-service 
treatment records not previously of record at the time of the 
May 1992 decision showing that the Veteran has been diagnosed 
and treated for degenerative joint disease of the left knee.  
In addition, the new evidence contains statements from the 
Veteran, an August 2004 personal hearing, and statements from 
former servicemen who served with the Veteran asserting that 
the Veteran injured his left knee while playing football 
during service.  The Board further finds that this evidence 
is material as it raises a reasonable possibility of 
substantiating the claim since it demonstrates that the 
Veteran injured his left knee in service and post-service 
treatment records show treatment for a current left knee 
disability.  As new and material evidence has been presented, 
the claim for a left knee disability is reopened.

Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claims for service connection for a left knee disability 
and kidney disease, such that any deficiency in this regard 
is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for kidney disease is reopened; the appeal 
is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened; 
the appeal is granted to this extent only.


REMAND

In correspondence of record dated July 2009, the Veteran 
indicated that he recently received VA treatment and stated 
that records were available at the VA in Dallas from January 
2009 to the present.  The most recent VA treatment records 
contained in the claims file are dated January 2009 from the 
Dallas Medical Center.  The record does not indicate that the 
RO attempted to obtain VA treatment records following January 
2009 and the Veteran did not indicate what conditions he 
received treatment for beginning January 2009.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran's 
complete VA treatment records should be obtained on remand.  
Adjudication of the issues of whether new and material 
evidence has been submitted to reopen claims of service 
connection for a bone ulcer of the right shin and for 
diabetes mellitus must be deferred until the outstanding VA 
treatment records are obtained.  

As noted above, new and material evidence has been received 
to reopen the claims for service connection for kidney 
disease and a left knee disability.  After completing the 
necessary development, the claims must be readjudicated on a 
de novo basis 

Service treatment records show that the Veteran was injured 
while playing football.  There is no inservice record that 
his left knee was ever injured and separation examination 
reported no abnormalities with his lower extremities.  Post-
service treatment records show that the Veteran has been 
diagnosed as having degenerative joint disease of the left 
knee.  Private treatment records show treatment for his left 
knee disability beginning in September 1996.  At that time, 
the Veteran reported injuring his knee years ago while doing 
athletics.  Statements made by the Veteran, including those 
made during the August 2004 personal hearing, and by former 
servicemen who served with the Veteran assert that the 
Veteran injured his left knee while playing football during 
service.  In light of the Veteran's reported history of an 
inservice left knee injury and the post-service treatment 
records showing a current left knee disability, a remand is 
necessary to determine the cause of the Veteran's current 
degenerative joint disease of the left knee.  Such an opinion 
is necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Recently submitted evidence includes treatment for kidney 
infection.  Service treatment records include treatment for 
tenderness over the left kidney and burning with urination.  
The record also includes numerous statements from the Veteran 
that he experienced kidney problems during service.  As the 
Veteran is credible to testify as to his experiences in 
service and the reported onset of symptoms, a VA medical 
opinion is necessary to decide the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims file 
the Veteran's complete treatment records from 
the Dallas VA Medical Center, dated from 
January 2009 to the present.  If these 
records are not available, a negative reply 
is required.

2.  Following the development above, schedule 
the Veteran for appropriate VA examinations 
to determine the current nature and likely 
etiology of the claimed kidney and left knee 
disabilities.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current left knee and kidney 
disabilities had their onset during active 
service or are related to any in-service 
disease or injury.  The examiner should 
specifically comment on the effect of the 
injuries sustained by the Veteran during and 
after service, as the reported incident of 
burning on urination in service.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


